DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              BRIAN MATZ,
                               Appellant,

                                     v.

              FIRST PROTECTIVE INSURANCE COMPANY
                   d/b/a FRONTLINE INSURANCE,
                             Appellee.

                              No. 4D19-119

                               [July 3, 2019]

   Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jeffrey R. Levenson, Judge; L.T. Case
No. CACE-18-003156 (09).

  Warren D. Diener of The Diener Firm, P.A., Plantation, for appellant.

   Jay M. Levy and Ryan L. Marks of Jay M. Levy, P.A., Miami, and Karen
D. Fultz of Sheehe & Associates, P.A., Miami, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.